Name: Commission Regulation (EC) No 340/96 of 26 February 1996 fixing the amount of the aid referred to in Council Regulation (EEC) No 804/68 for the private storage of butter and cream
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  distributive trades;  cooperation policy
 Date Published: nan

 27. 2. 96 EN Official Journal of the European Communities No L 48/7 COMMISSION REGULATION (EC) No 340/96 of 26 February 1996 fixing the amount of the aid referred to in Council Regulation (EEC) No 804/68 for the private storage of butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Article 6 (6) thereof, Article 1 The aid referred to in Article 6 (2) of Regulation (EEC) No 804/68 is hereby established in the following manner per tonne of butter or butter equivalent for the contracts concluded during 1995 : (a) ECU 24 for fixed costs; (b) ECU 0,35 per day of contractual storage for coldstore costs; (c) an amount per day of contractual storage calculated on the basis of 91 % of the intervention price for the butter, expressed as national currency, applicable on the day on which contractual storage commences and based on an interest rate of 6 % per year. Whereas Article 12 (4) of Commission Regulation (EC) No 454/95 of 28 February 1995 laying down detailed rules for intervention on the market in butter and cream (3), as last amended by Regulation (EC) No 331 /96 (4), provides that the aid referred to in Article 6 (2) of Regulation (EEC) No 804/68 for private storage is fixed each year, Whereas operations for the placing of products in storage must take place between 15 March and 15 August of the same year; whereas, therefore, it is necessary to fix the elements of that aid before the operations concerning placing in storage for 1996 commence; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 March 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . I1) OJ No L 307, 20. 12 . 1995, p. 10 . 0 OJ No L 46, 1 . 3 . 1995, p. 1 . H OJ No L 47, 24. 2. 1996, p. 10 .